Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 10/15/2019 as modified by the preliminary amendment filed on 10/15/2019.  Claims 1-12, 20-23 and 35-38 are now pending in the present application.

Information Disclosure Statement
The information disclosure statements submitted on 10/15/2019, 05/28/2020 and 12/29/2020, have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 37 recite “wherein, determining, by the first user equipment, that the network connection needs to be established when the connection type of the network connection that the second user equipment needs to establish is not established by the first user equipment, wherein the connection type of the network connection that the first message is used for applying for establishing includes the connection type of the network connection that the second user equipment needs to establish” (See lines 4-6 of the claims). Examiner interprets that as, the first user equipment determines the state of the connection establishment of the second user equipment with the network device as completed/failed. However the claim is drafted such that is unclear as to what Applicant is intending to recite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

Claims 1-4, 7-9, 11-12, 20, 23 and 35-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHUNG et al. (US 2016/0212682 A1, hereinafter Chung), in view of Tenny et al. (US 2018/0092150 A1, hereinafter Tenny, Provisional application 62/401,651, Sep. 29, 2016). 
Regarding claim 1, Chung discloses, a method for network connection 
configuration (see e.g., “The method includes…supporting establishment of a relay cellular link for the IUE based on the established D2D link, wherein the RUE is within a service coverage of an enhanced node B (eNB)”, [0021]), comprising:
sending, by a first User Equipment (UE) (see e.g., Fig. 3A, RUE 320) , a first message to a network device when the first user equipment determines that a network connection needs to be established or modified (see e.g., “the RUE 320 transmits an RRC connection request message to the SeNB 330 through a common control channel (CCCH) at operation 321. The RRC connection request message includes an ID between an RUE and an IUE, and an establishment cause IE”, Fig. 3A, [0091]), wherein the first message is used for applying for establishing or modifying the network connection (see e.g., “The RRC connection request message includes an ID between an RUE and an IUE, and an establishment cause IE”, Fig. 3A, [0091]), and the first message is further used for indicating that a device served by the network connection applied for by the first user equipment is at least one user equipment except the first user equipment (see e.g., “the RUE 320 transmits an RRC connection request message to the SeNB 330 through a common control channel (CCCH) at operation 321. The RRC connection request message includes an ID between an RUE and an IUE, and an establishment cause IE”, Fig. 3A, [0091] and/or “the SeNB 330 determines whether to support relay communication for the IUE 310 based on the RRC connection request message at operation 323”, Fig. 3A, [0091]).

In the same field of endeavor, Tenny discloses a connection type of the network connection includes a Signaling Radio Bearer (SRB) and/or a Data Radio Bearer (DRB) (see e.g., “an initial message of an access procedure for accessing a user data service of the network, wherein the initial message comprises a request to connect to a control node of the network, and wherein the initial message includes the mobile subscriber identifier, and an indication to relay the initial message over a first signaling radio bearer (SRB) to the control node”, [0006], Provi. [0004]; Note: “In some cases, this may be a newly established context for RD 515 at access node 505, while in other cases, a context may already exist for RD 515 so that the access procedure only modifies an existing context stored by access node 505”, [0080]) and/or a Data Radio Bearer (DRB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Chung with Tenny, in order benefit substantially from reduced power consumption if they can avoid using this long-range connectivity and instead rely on short-range communication with a relay node. (see Tenny, paragraph [0004], provi. paragraph [0003]).
Regarding claim 2, Chung and Tenny combined disclose, wherein the first message 
is further used for the network device (see e.g., Fig. 3A, SeNB 330) to determine whether to accept the network connection applied for by the first user equipment (see Chung e.g., “RUE 320 transmits an RRC  connection request message to the SeNB 330 through a common control channel (CCCH) at operation 321. The RRC connection request message includes an ID between an RUE and an IUE, and an establishment cause IE. After receiving the RRC connection request message from the RUE 320, the SeNB 330 determines whether to support relay communication for the IUE 310 based on the RRC connection request message at operation 323”, Fig. 3A, [0091]).
Regarding claim 3, Chung and Tenny combined disclose, before the first user equipment determines that the network connection needs to be established or modified, receiving, by the first user equipment, a second message sent by a second user equipment, wherein the second message is used for indicating a connection type of a network connection that the second user equipment needs to establish (see Tenny e.g., “On a short-range interface 720 between RD 715 and relay UE 710, the message has a PDU 730 of a forwarding layer protocol (e.g., PDCP), together with a header which indicates that SRB0 is to be the bearer used for transmission of the RRCConnectionRequest from RD 715 to access node 705”, Fig. 7, [0083], Provi. [0059]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Chung with Tenny, in order benefit substantially from reduced power consumption if they can avoid using this long-range connectivity and instead rely on short-range communication with a relay node (see Tenny, paragraph [0004], provi. paragraph [0003]).
Regarding claim 4, Chung and Tenny combined disclose, wherein, determining, by the first user equipment, that the network connection needs to be established when the connection type of the network connection that the second user equipment needs to establish is not established by the first user equipment, wherein the connection type of the network connection that the first message is used for applying for establishing includes the connection type of the network connection that the second user equipment needs to establish (see Chung e.g., “The IUE 310 performs a reconfiguration operation for a D2D link and an RRC connection based on the RRC connection reconfiguration message, and transmits an RRC connection reconfiguration complete message as a response message to the RRC connection reconfiguration message to the RUE 320 through a D2DCH at operation 337. After receiving the RRC connection reconfiguration complete message from the IUE 310, the RUE 320 performs a reconfiguration operation for a D2D link and an RRC connection based on the RRC connection reconfiguration message, and transmits an RRC 
Regarding claim 7, Chung and Tenny combined disclose, wherein when the connection type of the network connection that the first message is used for applying for establishing or modifying is the SRB, the first message is a Radio Resource Control (RRC) message, and the RRC message includes a tag for indicating that a device served by the network connection applied for by the first user equipment is at least one user equipment except the first user equipment (see Tenny e.g., “FIG. 7 illustrates a diagram 700 of the embodiment RRCConnectionRequest of Message 3' in greater detail. On a short-range interface 720 between RD 715 and relay UE 710, the message has a PDU 730 of a forwarding layer protocol (e.g., PDCP), together with a header which indicates that SRB0 is to be the bearer used for transmission of the RRCConnectionRequest from RD 715 to access node 705. On a Uu interface 725 between relay UE 710 and access node 705, the message includes the forwarded PDU 735 with a header 740. Header 740 indicates that SRB0 is used for transmission from RD 715 to access node 705. Header 740 also includes the logical identity of RD 715 as maintained by relay UE 710 (e.g., "this is relay device #2"), so access node 705 can address RD 715 for forwarding in the future”, [0083], provi. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Chung with Tenny, in order benefit substantially from reduced power consumption if they can avoid using this long-range connectivity and instead rely on short-range communication with a relay node (see Tenny, paragraph [0004], provi. paragraph [0003]).
Regarding claim 8, Chung and Tenny combined disclose, wherein when the RRC message is an RRC connection request message, the tag is a newly added value of an establishment Cause field in the RRC connection request message, or the tag is a fixed value of the establishment Cause  The D2D_RRC connection request message is a message which is newly proposed for the IUE 310 to request relay cellular communication support to the RUE 320 in an embodiment of the present disclosure, and includes an identifier (ID) field between the IUE 310 and the RUE 320 and a D2D_establishment cause field”, Fig. 3A. [0086]).
Regarding claim 9, Chung and Tenny combined disclose, wherein when the RRC message is an RRC connection setup complete message, the tag is first indication information carried in the RRC connection setup complete message (see Chung e.g., “The IUE 310 performs a reconfiguration operation for a D2D link and an RRC connection based on the RRC connection reconfiguration message, and transmits an RRC connection reconfiguration complete message as a response message to the RRC connection reconfiguration message to the RUE 320 through a D2DCH at operation 337”, Fig. 3B. [0096]; Note: Steps 337 and 339 of Fig. 3B for transmission of “conn Est Fail info Available” by IUE 310 and RUE 320).
Regarding claim 11, Chung and Tenny combined disclose, wherein the first message is an enhanced Non-access Stratum (NAS) message when the connection type of the network connection that the first message is used for applying for establishing is the SRB and the DRB (see Tenny e.g., “Message 5 is a scheduled transmission on the uplink, which contains a NAS message that will be used as the initial UE message for network mobility management. The scheduled NAS message may be, for example…network attach request…”, [0076], provi. [0053] and/or “includes receiving, by the control node from a relay device, a forwarded request to connect to the control node by a remote device, wherein the forwarded request is an initial message received by the control node in an access procedure, the forwarded request including a mobile subscriber identifier being exclusively assigned 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Chung with Tenny, in order benefit substantially from reduced power consumption if they can avoid using this long-range connectivity and instead rely on short-range communication with a relay node (see Tenny, paragraph [0004], provi. paragraph [0003]).
Regarding claim 12, Chung and Tenny combined disclose, wherein the first message is an enhanced Radio Resource Control (RRC) message when the connection type of the network connection that the first message is used for applying for establishing is the SRB and the DRB (see Tenny e.g., “Message 3' 520 is modeled as being transmitted from RD 515 to access node 505 on a logical channel which is associated with an SRB characterized by transparent operation of the RLC protocols of the link layer.”, [0079], provi. [0055]; and/or “Message 3' 520 is referred to as an RRCConnectionRequest message”, [0078], prov. [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Chung with Tenny, in order benefit substantially from reduced power consumption if they can avoid using this long-range connectivity and instead rely on short-range communication with a relay node (see Tenny, paragraph [0004], provi. paragraph [0003]).
Regarding claim 20, Chung discloses, a method for network connection 
configuration (see e.g., “The method includes…supporting establishment of a relay cellular link for the IUE based on the established D2D link, wherein the RUE is within a service coverage of an enhanced node B (eNB)”, [0021]), comprising:
sending, by a second User Equipment (UE) (see e.g., Fig. 3A, IUE 310), a second message to a first user equipment (see e.g., “The IUE 310 establishes a D2D link with the selected RUE, i.e., the 
the second message is further used for the first user equipment to determine whether establishing or modifying a network connection is needed (see e.g., “the RUE 320 determines whether relay communication support for the IUE 310 is possible based on the D2D_RRC connection request message at operation 319. If the relay communication support for the IUE 310 is possible, according to a current communication state of the RUE 320, the RUE 320 transmits, to the SeNB 330”, Fig. 3A, [0088]). 
Chung fails to explicitly disclose, wherein, the second message is used for indicating a 
connection type of a network connection that the second user equipment needs to establish,   
In the same field of endeavor, Tenny discloses wherein, the second message is used for 
indicating a connection type of a network connection that the second user equipment needs to establish (see e.g., “an initial message of an access procedure for accessing a user data service of the network, wherein the initial message comprises a request to connect to a control node of the network, and wherein the initial message includes the mobile subscriber identifier, and an indication to relay the initial message over a first signaling radio bearer (SRB) to the control node”, [0006], Provi. [0004]; Note: “In some cases, this may be a newly established context for RD 515 at access node 505, while in other cases, a context may already exist for RD 515 so that the access procedure only modifies an existing context stored by access node 505”, [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Chung with Tenny, in order benefit substantially from reduced power consumption if they can avoid using this long-range connectivity 
Regarding claim 23, Chung discloses, a user equipment (see e.g., Fig. 3A, RUE 320), comprising a processor (see e.g., Fig. 20, control unit 2013) and a transceiver (see e.g., “ Fig. 20, transmitting unit 2011 and receiving unit 2015); 
wherein the processor is used for sending a first message to a network device (see e.g., Fig. 3A, SeNB 330) through the transceiver when the user equipment determines that a network connection needs to be established or modified (see e.g., “the RUE 320 transmits an RRC connection request message to the SeNB 330 through a common control channel (CCCH) at operation 321. The RRC connection request message includes an ID between an RUE and an IUE, and an establishment cause IE”, Fig. 3A, [0091]), wherein the first message is used for applying for establishing or modifying the network connection (see e.g., “The RRC connection request message includes an ID between an RUE and an IUE, and an establishment cause IE”, Fig. 3A, [0091]), and the first message is further used for indicating that a device served by the network connection applied for by the user equipment is at least one user equipment except the user equipment (see e.g., “the RUE 320 transmits an RRC connection request message to the SeNB 330 through a common control channel (CCCH) at operation 321. The RRC connection request message includes an ID between an RUE and an IUE, and an establishment cause IE”, Fig. 3A, [0091] and/or “the SeNB 330 determines whether to support relay communication for the IUE 310 based on the RRC connection request message at operation 323”, Fig. 3A, [0091]).
Chung fails to explicitly disclose, a connection type of the network connection includes a Signaling Radio Bearer (SRB) and/or a Data Radio Bearer (DRB).   
In the same field of endeavor, Tenny discloses a connection type of the network connection includes a Signaling Radio Bearer (SRB) and/or a Data Radio Bearer (DRB) (see e.g., “an initial message of an access procedure for accessing a user data service of the network, wherein the initial 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Chung with Tenny, in order benefit substantially from reduced power consumption if they can avoid using this long-range connectivity and instead rely on short-range communication with a relay node. (see Tenny, paragraph [0004], provi. paragraph [0003]).
Regarding claim 35, Chung and Tenny combined disclose, wherein the first message 
is further used for the network device to determine whether to accept the network connection applied for by the first user equipment (see Chung e.g., “RUE 320 transmits an RRC  connection request message to the SeNB 330 through a common control channel (CCCH) at operation 321. The RRC connection request message includes an ID between an RUE and an IUE, and an establishment cause IE. After receiving the RRC connection request message from the RUE 320, the SeNB 330 determines whether to support relay communication for the IUE 310 based on the RRC connection request message at operation 323”, Fig. 3A, [0091]).
 	Regarding claim 36, Chung and Tenny combined disclose, before determining that the network connection needs to be established or modified, receiving a second message sent by a second user equipment, wherein the second message is used for indicating a connection type of a network connection that the second user equipment needs to establish (see Tenny e.g., “On a short-range interface 720 between RD 715 and relay UE 710, the message has a PDU 730 of a forwarding layer protocol (e.g., PDCP), together with a header which indicates that SRB0 is to be the bearer used 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Chung with Tenny, in order benefit substantially from reduced power consumption if they can avoid using this long-range connectivity and instead rely on short-range communication with a relay node (see Tenny, paragraph [0004], provi. paragraph [0003]).
Regarding claim 37, Chung and Tenny combined disclose, wherein the processor is used for determining that the network connection needs to be established when the connection type of the network connection that the second user equipment needs to establish is not established by the user equipment, wherein the connection type of the network connection that the first message is used for applying for establishing includes the connection type of the network connection that the second user equipment needs to establish (see Chung e.g., “The IUE 310 performs a reconfiguration operation for a D2D link and an RRC connection based on the RRC connection reconfiguration message, and transmits an RRC connection reconfiguration complete message as a response message to the RRC connection reconfiguration message to the RUE 320 through a D2DCH at operation 337. After receiving the RRC connection reconfiguration complete message from the IUE 310, the RUE 320 performs a reconfiguration operation for a D2D link and an RRC connection based on the RRC connection reconfiguration message, and transmits an RRC connection reconfiguration complete message to the SeNB 330 through a DCCH at operation 339”, Fig. 3B, [0096]; Note: Steps 337 and 339 of Fig. 3B for transmission of “conn Est Fail info Available” by IUE 310 and RUE 320).
Claims 5-6, 21-22 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHUNG, in view of Tenny as applied to claims 3, 20 and 36, In view of Stojanovski et al. (US 2016/0269185 A1, hereinafter Stojanovski).
Regarding claim 5 as applied to claim 3, Chung and Tenny combined fail to explicitly disclose, wherein the second message is a PC5 signaling, and a message type of the PC5 signaling is used for indicating the connection type of the network connection that the second user equipment needs to establish.
In the same field of endeavor Stojanovski discloses, wherein the second message is a PC5 signaling (see e.g., “the direct communication request message is part of the PCS signaling protocol, of which the protocol stack is depicted in FIG. 5. FIG. 5 is a block diagram illustrating the PCS signaling protocol stack based on FIG. 7.1.1.2-1 in TR 23.713. This example shows communication between two UEs (UE A and UE B)”, Fig. 5, [0029]), and a message type of the PC5 signaling is used for indicating the connection type of the network connection that the second user equipment needs to establish (see e.g., “example of augmented UE-to-network relay discovery with Model B discovery between a discoverer UE 1202 and a plurality of discoveree UEs 1204, 1206… the discoverer UE 1202 sends a solicitation message that includes a discovery message type, a discovery type…connection information, a ProSe UE ID, discoverer info, and SIGN”, Fig. 12, [0054]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Chung and Tenny with Stojanovski, in order to perform a secure device-to-device discovery and communication between peer user equipment (see Stojanovski, paragraph [0002]). 
Regarding claim 6 as applied to claim 3, Chung and Tenny combined fail to explicitly disclose, wherein the second message is a discovery message of device-to-device, the discovery message includes a message type, and a content type of the message type is used for indicating the connection type of the network connection that the second user equipment needs to establish.
In the same field of endeavor Stojanovski discloses, wherein the second message is a discovery message of device-to-device, the discovery message includes a message type, and a content type of the message type is used for indicating the connection type of the network connection  the discoverer UE 1202 sends a solicitation message that includes a discovery message type, a discovery type…connection information, a ProSe UE ID, discoverer info, and SIGN”, Fig. 12, [0054]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Chung and Tenny with Stojanovski, in order to perform a secure device-to-device discovery and communication between peer user equipment (see Stojanovski, paragraph [0002]).
Regarding claim 21 as applied to claim 20, Chung and Tenny combined fail to explicitly disclose, wherein the second message is a PC5 signaling, and a message type of the PC5 signaling is used for indicating the connection type of the network connection that the second user equipment needs to establish.
In the same field of endeavor Stojanovski discloses, wherein the second message is a PC5 signaling (see e.g., “the direct communication request message is part of the PCS signaling protocol, of which the protocol stack is depicted in FIG. 5. FIG. 5 is a block diagram illustrating the PCS signaling protocol stack based on FIG. 7.1.1.2-1 in TR 23.713. This example shows communication between two UEs (UE A and UE B)”, Fig. 5, [0029]), and a message type of the PC5 signaling is used for indicating the connection type of the network connection that the second user equipment needs to establish (see e.g., “example of augmented UE-to-network relay discovery with Model B discovery between a discoverer UE 1202 and a plurality of discoveree UEs 1204, 1206… the discoverer UE 1202 sends a solicitation message that includes a discovery message type, a discovery type…connection information, a ProSe UE ID, discoverer info, and SIGN”, Fig. 12, [0054]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Chung and Tenny with Stojanovski, in 
Regarding claim 22 as applied to claim 20, Chung and Tenny combined fail to explicitly disclose, wherein the second message is a discovery message of device-to-device, the discovery message includes a message type, and a content type of the message type is used for indicating the connection type of the network connection that the second user equipment needs to establish.
In the same field of endeavor Stojanovski discloses, wherein the second message is a discovery message of device-to-device, the discovery message includes a message type, and a content type of the message type is used for indicating the connection type of the network connection that the second user equipment needs to establish (see e.g., “example of augmented UE-to-network relay discovery with Model B discovery between a discoverer UE 1202 and a plurality of discoveree UEs 1204, 1206… the discoverer UE 1202 sends a solicitation message that includes a discovery message type, a discovery type…connection information, a ProSe UE ID, discoverer info, and SIGN”, Fig. 12, [0054]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Chung and Tenny with Stojanovski, in order to perform a secure device-to-device discovery and communication between peer user equipment (see Stojanovski, paragraph [0002]).
Regarding claim 38 as applied to claim 36, Chung and Tenny combined fail to explicitly disclose, wherein the second message is a PC5 signaling, and a message type of the PC5 signaling is used for indicating the connection type of the network connection that the second user equipment needs to establish.
In the same field of endeavor Stojanovski discloses, wherein the second message is a PC5 signaling (see e.g., “the direct communication request message is part of the PCS signaling protocol, of which the protocol stack is depicted in FIG. 5. FIG. 5 is a block diagram illustrating the PCS  the discoverer UE 1202 sends a solicitation message that includes a discovery message type, a discovery type…connection information, a ProSe UE ID, discoverer info, and SIGN”, Fig. 12, [0054]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Chung and Tenny with Stojanovski, in order to perform a secure device-to-device discovery and communication between peer user equipment (see Stojanovski, paragraph [0002]). 
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over CHUNG, in view of Tenny as applied to claim 7, In view of Chen et al. (US 2018/0279275 A1, hereinafter Chen, Provisional application 62/475,322, Mar. 23, 2017).
Regarding claim 10, Chung and Tenny combined fail to explicitly disclose, wherein when the RRC message is a sidelink UE Information message, the tag is second indication information carried in the sidelink UE Information message.
In the same field of endeavor Chen discloses, wherein when the RRC message is a sidelink UE Information message, the tag is second indication information carried in the sidelink UE Information message (see e.g., “In some embodiments, a second interest indication included in the first sidelink information message indicates the first mobile device is interested in sidelink transmission”, [0348], provi. page 19, section 5.10.2.2 and/or page 41 sidelink information message).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Chung and Tenny with Chen, in order to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645